Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Compact Prosecution
Examiner proposes amending the independent claims to include the features         wherein Risk can be minimized by limiting the collection of data, restricting the collected data from being uploaded to a server, and deleting data once it is no longer needed.
wherein facilitating de-identification when appropriate by removing specific identifiers by controlling the amount or specificity of data stored and wherein data are stored and collected at a city level rather than at an address level. 

Claim Interpretation 

The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
 

 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
 
 (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

“means for obtaining impressions associated with at least one of the electronic …”
“means for performing, based on the impressions…”
                “means for determining a plurality of concepts based on the obtained impressions…” 
           “means for weighting the plurality of concepts based on context associated with obtaining…”
              “means for generating, based on the plurality of weighted concepts…”
               “means for facilitating to provide one or more suggestions to the user based…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
In Section 0072 of the specification applicant discloses a GPS (or GLONASS or other global navigation system) receiver for obtaining information concerning the location and orientation of device 200 which means that the GPS corresponds to the means of obtaining impressions.  
Also In section 0007 of the specification applicant discloses an electronic device having one or more processors, obtaining impressions….performing analysis of sentiment of the impressions and predicting user intent … generating one or more weighted concepts based impressions. This means the processor corresponds to the structure for performing the functions above. 
In section 0259 of the specification applicant provides that the digital assistant 800 which includes processors categorize weighted concepts therefore corresponds to the means of generating plurality of weighted concepts.  
 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the 
 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Evermann (US20140365209) in view of Knight et al (US20140156564).
Claim 1, Evermann discloses a method for facilitating to provide one or more suggestions to a user comprising at an electronic device with one or more processors and memory (Section 0122, lines 5-7- thus the result of the STT which include a plurality of text strings reads on the suggestions)
obtaining impressions associated with at least one of the electronic device or additional electronic devices communicatively coupled to the electronic device;  (Section 0098, lines 1-3 and 8-12- thus entities such as vocabulary index, user’s address book, movies database, a musicians database  and restaurant database reads on the obtained impressions) 
performing based on the impressions analyzing sentiment of at least a portion of the impressions; (Section 0098, lines 8-10- thus the system analyzed sentiment by searching  and identifying specifies entity names (impressions) from other data sources that matches words within the user request)
and predicting user intent based on at least a portion of the impressions;  (Section 0098, lines 11-16- “actionable intent within the ontology is identified or predicted  based on the user request and the identified entity names”)  
determining a plurality of concepts based on the obtained impressions; (Section 0098 – thus the addresses, movies, musician and restaurant within the various databases reads on the plurality of concepts identified based on the (impressions))
the plurality of concepts based on context associated with obtaining the 
impressions and based on at least one of a sentiment analysis result or a predicted user intent;  (Section 0064, lines 1-5-thus user device gather additional information from the surrounding environment to establish a context associated with a user, the current user interaction which is used to infer the user’s intent-lines 9-12)
(the gathered additional information by the user device reads on the plurality of concepts) 
generating based on the plurality of concepts, a representation of a collection of user-specific information; (Section 0100, lines 1-5- thus User data 348 is generated to include user-specific vocabulary, user preferences, user address and user’s contact list reads on the collection of user specific information)  and 
facilitating to provide one or more suggestions to the user based on the representation of the collection of user-specific information. (Section 0100, lines 12-13- thus the suggestion of who the friends are and when and where the birthday party would be held are suggested to the user based on the User data- Section 0109 also describes generating a response which reads on the suggestion) 
Evermann discloses a plurality of concepts based on context associated with impressions (Section 0060, lines 4-6) but does not disclose weighting (ranking or classifying) the plurality of concepts. 
Knight discloses weighting concepts based on concept similarity (Classification) (Section 0040, lines 1-3- thus the score vectors assigned to each concept). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of scoring concepts in a classification. The motivation is that the system can effectively select an appropriate concept for suggestion. 

Claim 2, Evermann in view of  Knight discloses wherein obtaining the impressions comprises collecting data items from one or more data sources associated with at least one of the electronic device or the additional electronic devices communicatively coupled to the electronic device; (Evermann: Section 0064, lines 4-9- thus the gathered additional information by the peripheral device from the surrounding environment)
(Evermann: Section 0064, lines 1-6-thus “.. devices to gather additional information from the surrounding environment of the user device to establish a context associated with a user, the current interaction  and the current user input” this support that the gathered additional information are data collected from the user) 
Claim 3, Evermann in view of  Knight discloses wherein the collected data items include at least one of: one or more files, one or more search queries, and one or more user inputs. (Evermann: Section 0064, lines 1-6 .. “current user input” means that the additional information is a user input) 
Claim 4, Evermann in view of  Knight discloses wherein analyzing sentiment of at least a portion of the impression comprises generating tokens based on one or more data items represented by the at least a portion of the impressions,  (Knight: Section 0019, lines 3-5- “previously classified tokens which offer knowledge gleaned from earlier work” reads on tokens from generated from impressions)  wherein the one or more data items comprising natural language text processing the tokens (Evermann: Section 0096, lines 6-7- thus natural language processor processes the token sequence) using a first machine learning model pre-trained for identifying sentiment and predicting sentiment of the one or more data items based on results of processing the tokens.  (Evermann: Section 0170, lines 8-10- acoustic model uses the highest composite confidence score to select the user intent-see section 0171, lines 1-5) 
Claim 5, Evermann in view of  Knight discloses wherein the one or more data items include a plurality of data items further comprising grouping the plurality of data items before generating the tokens. (Knight: Section 0019, lines 3-5- thus “Previously classified tokens”) 
Claim 6, Evermann in view of  Knight discloses wherein predicting the user intent based on at least a portion of the impressions comprises generating a plurality of tokens based on one or more data items represented by the at least a portion of the impressions, (Knight: Section 0019, lines 3-5- “previously classified tokens which offer knowledge gleaned from earlier work” reads on tokens from generated from impressions) wherein the one or more data items comprising natural language text processing the plurality of tokens (Evermann: Section 0096, lines 6-7- thus natural language processor processes the token sequence) using a second machine learning model pre-trained for user intent prediction and predicting the user intent based on results of processing the tokens. (Evermann: Section 0170, lines 9-10- thus language model applied by the STT processing module deals with text in the input request (token))
Claim 7, Evermann in view of  Knight discloses wherein the one or more data items include a plurality of data items further comprising grouping the plurality of data items before generating the tokens. (Knights: Section 0021, lines 4-7- concepts are clustered  before the tokens are generated- the concept of grouping is discussed in Section 0025) 
Claim 8, Evermann in view of  Knight discloses wherein processing the plurality of tokens using the second machine learning model pre-trained for user intent prediction (Evermann: Section 0170, lines 9-10- thus language model selecting the user intent) comprises:
determining one or more polarities associated with the plurality of tokens; determining one or more probabilities associated with the one or more polarities; (Evermann: Section 0170- thus the plurality of speech recognition confidence scores which shows if the transcription is accurate) and determining whether event information is present based on the probabilities associated with the polarities. (Evermann: Section 0158, lines recognition 4-9- thus the recognition confidence score are separated by the scores 50%, 75% and 90%)
Claim 9, Evermann in view of  Knight discloses wherein processing the plurality of tokens using the second machine learning model pre-trained (Evermann: Section 0170, lines 9-10- thus language model)  for user intent prediction further comprises in accordance with a determination that event information is present, (Evermann: Section 0114, lines 5-6 “current traffic look right now?” reads on the event which is determined from the user input or request) determining an event location or an entity associated with the event location. (Evermann: Section 0114, lines 12-16- thus location of the event is determined to 101 north bound near Whipple Avenue) 
Claim 10, Evermann in view of  Knight discloses wherein processing the plurality of tokens using the second machine learning model  (Evermann: Section 0170, lines 9-10- thus language model) pre-trained for user intent prediction further comprises in accordance with a determination that event information is present (Evermann: Section 0120, lines 4-7- thus the predetermined condition is met means event information is met) determining an event time and determining whether the event time indicates a (Evermann: Section 0120, lines 3-9- thus when a predetermined trigger time has been reached when the event of setting a timer for 5 minutes is detected) 
Claim 11, Evermann in view of  Knight discloses wherein predicting the user intent based on results of processing the tokens comprises comparing the one or more probabilities associated with the one or more polarities with at least one probability threshold; (Evermann: Section 0158 thus the plurality of candidate text strings are text strings that satisfy a predetermined confidence threshold)  and 
predicting the user intent based on a result of comparing the one or more probabilities associated with the one or more polarities with at least one probability threshold. (Evermann: Section 0160, lines 5-7- thus based on comparing the scores to the threshold, user intent are determined) 
Claim 12, Evermann in view of  Knight discloses wherein determining the plurality of concepts based on the impressions comprises determining at least one of one or more topics; (Knight: Section 0045, lines 8-9- thus the concepts are clustered based on common topics) one or more entities; (Evermann: Section 0098, line 1-2- thus names of specific entities in the vocabulary index are used to determine)  a user identity; and one or more recurrent user inputs.
Claim 13, Evermann in view of  Knight discloses the method further comprising prior to weighing the plurality of concepts, assigning a score to each of the plurality of concepts, (Knight: Section 0040, lines 13-19- thus the score vector for identifying the concepts)  the score representing a likelihood the concept is to be used in providing suggestions to the user. (Evermann: Section 0157:5 best, 10 best for the candidate text strings reads on the score for the likelihood  of a concept being selected) 
Claim 14, Evermann in view of  Knight discloses wherein weighing the plurality of concepts comprises, for at least one concept of the plurality of concepts determining, based on a result of the sentiment analysis, (Everman: Section 0098 – thus the addresses, movies, musician and restaurant within the various databases reads on the plurality of concepts identified based on the (impressions)) whether sentiment of at least a portion of the impressions is positive  (Evermann: “Yes right away” implies positive impressions) and in accordance with a determination that sentiment associated with the at least one concept is positive, increasing one or more scores assigned to the at least one concept. (Evermann: Section 0046, lines 11-18- thus based on the user input “Please invite my friends to my girlfriend’s birthday party next week” and the response “Yes right away means that the invitation concept is positive and the intent score for calendar invite score will be increased) 

Claim 15, Evermann in view of Knight discloses wherein weighing the plurality of concepts comprises for at least one concept of the plurality of concepts (Everman: Section 0098 – thus the addresses, movies, musician and restaurant within the various databases reads on the plurality of concepts identified based on the (impressions)) determining whether the predicted user intent corresponds to an acceptance polarity and in accordance with a determination that the predicted user intent corresponds to an acceptance polarity increasing one or more scores associated (Evermann: Section 0046, lines 11-18- thus based on the user input “Please invite my friends to my girlfriend’s birthday party next week” and the response “Yes right away reads on the acceptance of polarity which increase the score for the concept “Calendar invite”) 
Claim 18, Evermann in view of Knight discloses wherein generating based on the one or more weighted concepts the representation of the collection of user-specific information comprises performing at least one of a categorizing or a ranking the one or more weighted concepts; (Knights: Section 0040, lines 1-4 “Clustering of the concepts provides groupings of related concepts which is associated with weights) and generating the representation of the collection of user-specific information based on results of performing at least one of categorizing or ranking of the one or more weighted concepts. (Evermann: Section 0100, lines 1-5- thus User data 348 is generated to include user-specific vocabulary, user preferences, user address and user’s contact list reads on the collection of user specific information)
Claim 19, Evermann in view of Knight discloses wherein performing at least one of a categorizing or a ranking the one or more weighted concepts comprises grouping two or more of the weighted concepts, (Knights: Section 0040, lines 25-27- thus the score vector for a concepts associates weights to the concepts found in a document/database)  wherein the grouped two or more concepts are used for providing suggestions to the user. (Evermann: Section 0060, the groupings such as user-specific vocabulary, preference data and user’s electronic address book, to-do lists, shopping lists are used as additional information as explained above to make suggestion to the user). 
Claim 20, Evermann in view of Knight discloses wherein grouping of the two or more of the weighted concepts is based on at least one of a timing or a source of at least one obtained impressions from which the concepts are determined. (Evermann: Section 0064, lines 2-6 at least one of the gathered additional information from the surrounding environment of the user device, current user interaction and current user input are the determined concept groupings which can be used to determine user intent) 
Claim 21, Evermann (Section 0064, lines 2-6) in view of Knight discloses wherein grouping of the two or more of the weighted concepts is based on a classification of the two or more of the weighted concepts. (Knight: Section 0040, lines 24-28- thus score vectors for a concepts can be identified for all documents grouped for that concept and its associated weights- this means similar concepts are grouped with its associated weights). 
Claim 22, Evermann in view of Knight discloses wherein facilitating to provide one or more suggestions to the user based on the representation of the collection of user-specific information (Evermann: Section 0100- User preferences and contact list ) comprises: 
receiving, from a querying client (Evermann: Peripheral devices-Section 0064) associated with at least one of the electronic device or the additional electronic devices communicatively coupled to the electronic device, (Evermann: User device 104 Section 0064) one or more queries of user-specific information; (Evermann: Section 0064; One ordinary skill in the art will understand that current user input reads on the claimed queries of user-specific information) 
 (Evermann: Section 0100, lines 1-5- thus User data 348 is generated to include user-specific vocabulary, user preferences, user address and user’s contact list reads on the collection of user specific information)
Claim 23, Evermann discloses a non-transitory computer-readable storage medium storing one or more programs (Evermann: Section 0144, lines 1-2 “one or more processor”)  for providing word correction, (Vocabulary index 344- correct words bases on the previously used data by the user) the one or more programs comprising instruction which when executed by one or more processors of an electronic device, (DA Client 102- Section 0048) cause the electronic device to obtain impressions associated with at least one of the electronic device or additional electronic devices communicatively coupled to the electronic device; (Section 0098, lines 1-3 and 8-12- thus entities such as vocabulary index, user’s address book, movies database, a musicians database  and restaurant database reads on the obtained impressions) 
perform based on the impressions, at least one of analyzing sentiment of at least a portion of the impressions; (Section 0098, lines 8-10- thus the system analyzed sentiment by searching  and identifying specifies entity names (impressions) from other data sources that matches words within the user request)
(Section 0098, lines 11-16- “actionable intent within the ontology is identified or predicted  based on the user request and the identified entity names”)  
determine a plurality of concepts based on the obtained impressions; (Section 0098 – thus the addresses, movies, musician and restaurant within the various databases reads on the plurality of concepts identified based on the (impressions))
the plurality of concepts based on context associated with obtaining the 
impressions and based on at least one of a sentiment analysis result or a predicted user intent; (Section 0064, lines 1-5-thus user device gather additional information from the surrounding environment to establish a context associated with a user, the current user interaction which is used to infer the user’s intent-lines 9-12)
(the gathered additional information by the user device reads on the plurality of concepts) 
generate, based on the plurality of concepts, a representation of a collection of user-specific information; (Section 0100, lines 1-5- thus User data 348 is generated to include user-specific vocabulary, user preferences, user address and user’s contact list reads on the collection of user specific information) and 
facilitate to provide one or more suggestions to the user based on the representation of the collection of user-specific information. (Section 0100, lines 12-13- thus the suggestion of who the friends are and when and where the birthday party would be held are suggested to the user based on the User data- Section 0109 also describes generating a response which reads on the suggestion) 
Evermann discloses a plurality of concepts based on context associated with impressions (Section 0060, lines 4-6) but does not disclose weighting (ranking or classifying)  the plurality of concepts. 
Knight discloses weighting concepts based on concept similarity (Classification). (Section 0040, lines 1-3- thus the score vectors assigned to each concept). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of scoring concepts in a classification. The motivation is that the system can effectively select an appropriate concept for suggestion.

Claim 24, Evermann discloses an electronic device comprising one or more processors; memory and one or more programs stored in memory, the one or more programs including instructions for obtaining impressions associated with at least one of the electronic device or additional electronic devices communicatively coupled to the electronic device; (Section 0098, lines 1-3 and 8-12- thus entities such as vocabulary index, user’s address book, movies database, a musicians database  and restaurant database reads on the obtained impressions) 
performing based on the impressions, at least one of analyzing sentiment of at least a portion of the impressions; (Section 0098, lines 8-10- thus the system analyzed sentiment by searching  and identifying specifies entity names (impressions) from other data sources that matches words within the user request)
 and predicting user intent based on at least a portion of the impressions; (Section 0098, lines 11-16- “actionable intent within the ontology is identified or predicted  based on the user request and the identified entity names”)  
determining a plurality of concepts based on the obtained impressions; (Section 0098 – thus the addresses, movies, musician and restaurant within the various databases reads on the plurality of concepts identified based on the (impressions))
the plurality of concepts based on context associated with obtaining the 
impressions and based on at least one of a sentiment analysis result or a predicted user intent; (Section 0064, lines 1-5-thus user device gather additional information from the surrounding environment to establish a context associated with a user, the current user interaction which is used to infer the user’s intent-lines 9-12)
(the gathered additional information by the user device reads on the plurality of concepts) 
generating, based on the plurality of weighted concepts, a representation of a collection of user-specific information; (Section 0100, lines 1-5- thus User data 348 is generated to include user-specific vocabulary, user preferences, user address and user’s contact list reads on the collection of user specific information) and 
facilitating to provide one or more suggestions to the user based on the representation of the collection of user-specific information. (Section 0100, lines 12-13- thus the suggestion of who the friends are and when and where the birthday party would be held are suggested to the user based on the User data- Section 0109 also describes generating a response which reads on the suggestion)
Evermann discloses a plurality of concepts based on context associated with impressions (Section 0060, lines 4-6) but does not disclose weighting (ranking or classifying) the plurality of concepts. 
Knight discloses weighting concepts based on concept similarity (Classification). (Section 0040, lines 1-3- thus the score vectors assigned to each concept). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of scoring concepts in a classification. The motivation is that the system can effectively select an appropriate concept for suggestion.

Claim 25, Evermann discloses an electronic device comprising: 
means for obtaining impressions associated with at least one of the electronic device or additional electronic devices communicatively coupled to the electronic device; (Section 0098, lines 1-3 and 8-12- thus entities such as vocabulary index, user’s address book, movies database, a musicians database  and restaurant database reads on the obtained impressions) 
means for performing based on the impressions at least one of analyzing sentiment of at least a portion of the impressions; (Section 0098, lines 8-10- thus the system analyzed sentiment by searching  and identifying specifies entity names (impressions) from other data sources that matches words within the user request)
 and predicting user intent based on at least a portion of the impressions; (Section 0098, lines 11-16- “actionable intent within the ontology is identified or predicted  based on the user request and the identified entity names”)  
means for determining a plurality of concepts based on the obtained impressions; (Section 0098 – thus the addresses, movies, musician and restaurant within the various databases reads on the plurality of concepts identified based on the (impressions)
means for weighing the plurality of concepts based on context associated with obtaining the impressions and based on at least one of a sentiment analysis result or a predicted user intent; (Section 0064, lines 1-5-thus user device gather additional information from the surrounding environment to establish a context associated with a user, the current user interaction which is used to infer the user’s intent-lines 9-12)
(the gathered additional information by the user device reads on the plurality of concepts) 
means for generating, based on the plurality of weighted concepts a representation of a collection of user-specific information; (Section 0100, lines 1-5- thus User data 348 is generated to include user-specific vocabulary, user preferences, user address and user’s contact list reads on the collection of user specific information) and 
 (Section 0100, lines 12-13- thus the suggestion of who the friends are and when and where the birthday party would be held are suggested to the user based on the User data- Section 0109 also describes generating a response which reads on the suggestion) 
Evermann discloses a plurality of concepts based on context associated with impressions (Section 0060, lines 4-6) but does not disclose weighting (ranking or classifying)  the plurality of concepts. 
Knight discloses weighting concepts based on concept similarity (Classification). (Section 0040, lines 1-3- thus the score vectors assigned to each concept). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of scoring concepts in a classification. The motivation is that the system can effectively select an appropriate concept for suggestion.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Evermann (US20140365209) in view of Knight et al (US20140156564) as applied to claims 1-15 and 18-25 above and further in view of  Priness (US 20160350812)

Claim 16, Evermann in view of  Knight discloses wherein weighing the plurality of concepts comprises for at least one concept of the plurality of concepts associated with obtaining at least a portion of the impressions. (Knight: Section 0040, lines 24-28- thus score vectors for a concepts can be identified for all documents grouped for that concept and its associated weights- this means similar concepts are grouped with its associated weights)


 Evermann in view of Knight does not disclose adjusting one or more scores of the at least one concept based on at least one of a timing or a location.

Priness adjusting one or more scores of the at least one concept based on at least one of a timing or a location.(Section 0053, lines 2-3- thus the confidence metrics increase confidence scores based on detected repetitions based on user device regarding location, position- Section 0048, lines 4-5 “Location, position”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of increasing or updating  the  system when a new information is entered. The motivation is that new information/ system works faster. 
Claim 17, Evermann in view of  Knight does not disclose wherein adjusting one or more scores of the at least one concept based on at least one of a timing or a location associated with obtaining the impressions comprises determining whether the timing indicates that user activities are persistent over a pre­defined time period wherein the impressions are obtained based on the user activities in accordance with a determination that the timing indicates that the user activities are persistent over a pre-defined time period increasing one or more scores of the at least one concept.
(Section 0053, lines 2-3- thus the confidence metrics increase confidence scores based on detected repetitions based on user device regarding location, position- Section 0048, lines 4-5 “Location, position”) comprises determining whether the timing indicates that user activities are persistent over a pre­defined time period wherein the impressions are obtained based on the user activities in accordance with a determination that the timing (Section 0023 lines 5-6 opening hours or times) indicates that the user activities are persistent over a pre-defined time period increasing one or more scores of the at least one concept. (Section 0045 “user data within certain time frame (such as 90 days, 6 months 2years is monitored”) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of increasing or updating  the  system when a new information is entered. The motivation is that new information/ system works faster. 

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kasilya (US20170195493) discloses the schedule may be generated by a schedule-generating application that runs on the mobile device and learns or monitors the user's behavior pattern. For example, the schedule-
Yuan (US20160036750) discloses a sorting and filtering capabilities for backend-data (e.g., data pertaining to users) for the purposes of populating snacks. For example, in some embodiments, the product onboarding system 200 may filter out dynamic snacks (for example, a dynamic PYMK snack) that require the product onboarding system  to retrieve and prioritize certain backend results with photos (for example, the member profile photos of other members to be included in a dynamic PYMK snack), if not enough backend results with photos are available.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        02/09/2022.